Citation Nr: 9923420	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  94-39 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Esq.


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1967 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Albuquerque, New 
Mexico Regional Office (RO) of the Department of Veterans 
Affairs (VA). 

On July 21, 1998, the Board issued a decision which the 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court").  
On February 26, 1999, the Court issued an Order which vacated 
the July 1998 Board decision, and remanded the case to the 
Board for another decision, taking into consideration matters 
raised in a Joint Motion for Remand.  


REMAND

A history of this case reveals that in July 1992, the veteran 
initiated a claim for entitlement to service connection for 
post-traumatic stress disorder.  The veteran's basic 
contention is that, while he is not a combat veteran 
necessarily, he saw combat and enemy fire when he was 
assigned to "guard duty" during Vietnam.  The veteran 
claims that his area was attacked by mortar and rocket fire, 
and that he scraped his knees badly when trying to put on his 
gear during one attack.  The veteran also maintains that he 
was entitled to the award of a Purple Heart due to his 
injuries of the knees associated with a combat attack, but 
that he did not want to accept a Purple Heart for that 
injury.  He presented his contentions at a personal hearing 
at the RO in April 1994.  

Based on the veteran's testimony, and other contentious 
statements regarding stressors, the RO asked the 
Environmental Support Group (ESG), now known as the U.S. Army 
Reserve Personnel Center (ARPERCEN), for a response to and 
verification of the veteran's stressors.  The veteran's 
assigned unit and other information about his stressors were 
sent to the ESG, and in April 1995, ESG responded with a 
specific letter included in the veteran's claims folder.  

As indicated in the Joint Motion for Remand, remand is 
required in the instant case for re-adjudication of the 
veteran's entitlement to service connection for post-
traumatic stress disorder pursuant to the Court's decision in 
Cohen v. Brown, 10 Vet. App. 128 (1997).  Although the 
veteran filed a well-grounded claim for service connection, 
as indicated by the Board in the vacated decision, the Board 
failed in its duty to assist the veteran in developing his 
claim pursuant to 38 U.S.C.A. § 5107(a).  

Specifically, the claims file reflects that ARPERCEN 
recommended that the RO check with the National Archives and 
Records Administration (NARA) to obtain more detailed 
information regarding the veteran's claimed stressors, or, 
inform the veteran to do so himself.  As it does not appear 
that the RO ever followed up on the recommendation or 
informed the veteran to request such documents himself, 
remand at this time is necessary for that development.  

Although the ESG was unable to specifically verify that the 
veteran performed guard duty, it was noted in the August 1995 
reply letter that most veterans did perform guard duty during 
their Vietnam tour.  ESG also verified that military records 
list attacks during the veteran's period of service in Bien 
Hoa and Long Binh, the base area locations for his Company.  
Contrary to VA's determination that the veteran's 
descriptions of his stressors are not sufficient to permit 
verification by USASCRUR, the information provided by the 
veteran's April 15, 1996 letter and in the April 1994 hearing 
testimony provide specific dates and locations of his claimed 
in-service stressors.  

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:


1.  In accordance with the information 
set forth above, the RO should attempt to 
verify the veteran's claimed stressors by 
(A.) obtaining from the veteran more 
detailed information regarding his 
claimed stressors; (B.) checking with 
NARA to obtain more detailed information 
regarding the veteran's claimed 
stressors; and (C.) using the veteran's 
April 15, 1996 letter and his testimony 
as set forth at his April 1994 hearing to 
provide the specific dates and locations 
of his claimed inservice stressors.  All 
three methods should be used to get a 
complete picture, with all pertinent 
details, of the veteran's claimed 
inservice stressors.  All efforts in this 
respect should be noted in detail for the 
record, especially efforts that prove 
unsuccessful.

2.  After the development above is 
completed, to the extent possible, the RO 
is asked to resubmit the veteran's case 
for stressor verification to ARPERCEN, 
and await the response to be included in 
the record.  If APERCEN requests 
additional information or research before 
verification can be completed, the RO is 
requested to comply, to the extent 
possible.  All information regarding 
verification of the veteran's stressors 
is to be included in the record. 

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  The veteran should be permitted 
to submit additional evidence and 
argument, in accordance with the Court's 
holding in Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  

4.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the veteran and 
his representative, should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  
The RO and the veteran are advised that 
the Board is obligated by law to ensure 
that the RO complies with its directives, 
as well as those of the Court.  The Court 
has stated that compliance by the Board 
or the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


